DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “external compensation unit is configured….” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear “external compensation unit” correspond to what specific structure that performs the specified function.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US  2011/0205206 A1). 
	As to claim 1, Yoo et al. teaches an organic light emitting diode (OLED) display panel ([0002]: 

organic light emitting diode display), comprising: 

 	a plurality of pixel unit circuits  ([0031]: plurality of pixels)  and an external compensation unit 

(310 in Fig. 1;[0038]: compensator 310a) connected to all of the pixel unit circuits (PX in Figs. 1 and 2);

 	wherein the external compensation unit is configured to perform external compensation on 

each of the pixel unit circuits ([0034]: a compensator 310 that generates the compensation data voltage 

Vdata_c), obtain an initial threshold voltage of a corresponding driving thin film transistor (TFT) of each 

of the pixel unit circuits ([0011]: threshold voltage of a driving transistor of each pixel), add the initial 

threshold voltage to a predetermined initial potential ([0054]: sum of the data voltage Vdata and the 

threshold voltage Vth of the driving transistor M1), and then input a sum of the initial threshold voltage 

and the predetermined initial potential to each of the pixel unit circuits ([0033];[0054]:  compensation 



driving transistor M1. Since the switching transistor M2 is turned-on, the compensation data voltage 

Vdata_c is transmitted to the gate terminal of the driving transistor M1 through the switching transistor 

M2 ); and

 	wherein each of the pixel unit circuits is configured to perform internal compensation based on 

the sum of the initial threshold voltage and the predetermined initial potential ([0054-0056]: the 

compensation data voltage Vdata_c equals the sum of the data voltage Vdata and the threshold voltage 

Vth of the driving transistor M1. Since the switching transistor M2 is turned-on, the compensation data 

voltage Vdata_c is transmitted to the gate terminal of the driving transistor M1 through the switching 

transistor M2. Luminance of the organic light emitting diode OLED may be constantly maintained by 

offsetting the threshold voltage Vth of the driving transistor M1), to compensate for a drift of an actual 

threshold voltage of the corresponding driving TFT ([0054-0056]: luminance of the organic light emitting 

diode OLED may be constantly maintained by offsetting the threshold voltage Vth of the driving 

transistor M1).

 	As to claim 6, Yoo et al. teaches an organic light emitting diode (OLED) display panel driving method ([0002]: organic light emitting diode display), comprising: 
a step S1 of providing an OLED display panel ([0002];[0031]), wherein the OLED display panel comprises:  a plurality of pixel unit circuits ([0031]: plurality of pixels) and an external compensation unit (310 in Fig. 1;[0038]: compensator 310a) connected to all of the pixel unit circuits (PX in Figs. 1 and 2);
a step S2 of performing external compensation on each of the pixel unit circuits ([0034]: a compensator 310 that generates the compensation data voltage Vdata_c),  obtaining an initial threshold voltage of a corresponding driving thin film transistor (TFT) of each of the pixel unit 
 	a step S3 of performing internal compensation based on the sum of the initial threshold 
voltage and the predetermined initial potential by each of the pixel unit circuits ([0054-0056]: the compensation data voltage Vdata_c equals the sum of the data voltage Vdata and the threshold voltage Vth of the driving transistor M1. Since the switching transistor M2 is turned-on, the compensation data voltage Vdata_c is transmitted to the gate terminal of the driving transistor M1 through the switching transistor M2. Luminance of the organic light emitting diode OLED may be constantly maintained by offsetting the threshold voltage Vth of the driving transistor M1), to compensate for a drift of an actual threshold voltage of the corresponding driving TFT ([0054-0056]: luminance of the organic light emitting diode OLED may be constantly maintained by offsetting the threshold voltage Vth of the driving transistor M1).

Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

 “The OLED display panel of Claim 1, wherein each of the pixel unit circuits comprises: a corresponding first TFT, a corresponding second TFT, a corresponding third TFT, a corresponding fourth TFT, a corresponding fifth TFT, a corresponding sixth TFT, a corresponding capacitor, and a corresponding light emitting diode (LED); wherein the first TFT has a gate electrically connected to a first node, a source electrically connected to a second node, and a drain electrically connected to a third node, and the first TFT is the driving TFT; wherein the second TFT has a gate receiving an (n)th scan signal corresponding to a corresponding row that each of the pixel unit circuits is located, a source electrically connected to the second node, and a drain receiving a data signal; wherein the third TFT has a gate receiving the (n)th scan signal corresponding to the corresponding row that each of the pixel unit circuits is located, a source electrically connected to the first node, and a drain electrically connected to the third node; wherein n is an integer greater than one, the fourth TFT has a gate receiving an (n-1)th scan signal corresponding to a previous row of the corresponding row that each of the pixel unit circuits is located, a source receiving the sum of the initial threshold voltage and the predetermined initial potential, and a drain electrically connected to the first node; wherein the fifth TFT has a gate receiving a control signal, a source receiving a positive supply voltage, and a drain electrically connected to the
second node; wherein the sixth TFT has a gate receiving the control signal, a source electrically connected to the third node, and the drain electrically connected to an anode of the LED; wherein a cathode of the LED receives a negative supply voltage; and wherein the capacitor has one end electrically connected to the first node, and the other end electrically connected to the positive supply voltage.”
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY KHOO/               Primary Examiner, Art Unit 2624